Citation Nr: 0623051	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-40 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Cardinale, Legal Intern



INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the RO.  The 
veteran submitted a notice of disagreement (NOD) as to the 
June 2001 rating decision in November 2001 and the RO issued 
a statement of the case (SOC) in January 2002.  

A May 2002 note attached to the file copy of the SOC 
indicated that the veteran requested a copy of the January 
2002 SOC because he had not received one.  The file also 
includes a May 2002 change of address form submitted by the 
veteran.  His VA Form 9 was date-stamped as having been 
received at the RO on July 11, 2002.  In August 2002, the RO 
notified the veteran that his appeal had been cancelled 
because the VA Form 9 received in July was untimely.  
Thereafter, his claim was construed as new and material 
evidence.  

The May 2002 notation that the veteran indicated that he had 
not received  copy of the SOC and the change of address form 
rebut the presumption of regularity and the Board finds that 
the VA Form 9 received in July 2002 was timely.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  The Board will proceed to 
consider the claim of service connection on the merits. 


FINDING OF FACT

There is no competent medical evidence that the veteran has 
PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

VA regulation 38 C.F.R. § 3.304(f) (2005) sets forth the 
three elements required to establish service connection for 
PTSD. For service connection to be awarded for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2005); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the first element, a February 2004 VA 
examiner's report concluded upon review of the veteran's 
claims folder and a PTSD examination that the veteran did not 
meet the DSM-IV [American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition] 
diagnostic criteria for PTSD based on the presently described 
symptoms.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
    
As a current diagnosis of PTSD has not been confirmed, there 
is no basis upon which service connection may be established, 
and the questions of whether the veteran engaged in combat 
with the enemy or whether there is credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and whether there is a link between the current 
symptoms and an in-service stressor are all rendered moot.

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
January 2004 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The January 2004 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The RO subsequently readjudicated the 
claim based on all the evidence in March 2004.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the VA's duty to assist, the veteran's VA 
medical treatment records have been obtained and, though his 
service medical records have been lost, his claims folder has 
been rebuilt.  In addition, the veteran was afforded a VA 
examination in connection with the current claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In rendering this 
decision, VA has been mindful of its heightened duties to 
consider the benefit of the doubt rule, to assist in 
developing the claim, and to explain its decision when 
service medical records have been lost or destroyed.  Cromer 
v. Nicholson, 19 Vet. App. 215 (2005).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.    


ORDER

Service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


